﻿70.	I should like to express my great pleasure at having the opportunity once again to address this gathering of representatives of the members of our world community.
71.	Permit me to congratulate you, Mr. President, on your election to this high office. To do so gives me particular satisfaction since your election not only represents a well-deserved tribute to you personally, but also does honour to Colombia, as well as to our Latin American region, of which you are one of the most outstanding spokesmen. In this connexion, my delegation is particularly pleased with the ever-increasing cordial and warm relations Suriname has with your great country.
72.	I should also like to express my delegation's deep-felt gratitude for the sincere endeavours of your predecessor, Mr. Lazar Mojsov, and for his remarkable leadership not only of the thirty-second regular session of the General Assembly but also of the three special sessions of the General Assembly held in the course of this year.
73.	The independence of Solomon Islands and its subsequent admission as a Member of the United Nations constitutes yet another stage in the rapid liquidation of colonialism. We extend our warm welcome to this new and friendly nation and express to the United Kingdom our appreciation of its having brought Solomon Islands to independence.
74.	The thirty-third session of the General Assembly opens against the grim background of increasing political and economic tensions and deepening crises which leave little room for optimism and which could aggravate already existing feelings of frustration, if not desperation. The most important and fundamental issues of war and peace and the establishment of a New International Economic Order remain far from settled. The nuclear and conventional arms race continues unabated. The rumblings of war are once again being heard in the South-East Asian region, where many had real hope for a lasting peace after the ending of the Viet "n war. The Africans; already burdened with the scourge of apartheid and the problems of Zimbabwe and Namibia, are now being threatened by an extension of external conflicting interests and pressure in other parts of their continent.
75.	Against the background of increasing turmoil my delegation deems it necessary to say a few words about the general principles of our external policy.
76.	Suriname is a country which attained its independence only a few years ago. Its foreign policy is based, first of all, on the principles of the Charter of the United Nations. As a developing country we are deeply committed to the ideals of the developing world aimed at attaining economic justice as between the developing and the developed nations. As a country of the Latin American continent and a member of the Organization of American States, we pursue an active policy aimed at strengthening our relations with sister countries of the Latin American continent and in the Caribbean.. My country was therefore happy to sign treaties
of friendship and co-operation, as well as agreements on trade and on cultural and other matters, with Brazil and Venezuela and we are in the process of establishing an embassy in the Caribbean area as one of the steps towards cementing our traditional links with sister countries in that area.
77.	In July of this year Suriname signed the Amazon Pact, together with Bolivia, Brazil, Colombia, Ecuador, Guyana, Peru and Venezuela, to promote the harmonious development of the Amazon region. Also, the constitutional procedures in connexion with our entry to the Latin American Economic System have already been initiated. In doing this Suriname is giving form and substance to its policy with regard to Latin American integration.
78.	On disarmament, since the Second World War, which, like the First World War was considered to be the war to end all wars, we have witnessed a mind-boggling nuclear and conventional arms build-up, a steady increase in regular armed forces and the greatest boom in the history of conventional arms sales.
79.	According to the highly respected Stockholm International Peace Research Institute, world military expenditures since 1963 have increased in real terms by about 40 per cent to reach the current figure of about $US400 billion a year, while in the past 15 years the world's armed forces have increased by nearly 30 per cent to about 26 million persons. Since 1963 the trade in major weapons, aircraft, missiles, armoured vehicles and ships has increased more than fivefold. It is a matter of deep distress and concern that the bulk of those weapons were sold to third-world countries.
80.	Needless to say, my Government welcomed the initiative of the non-aligned countries in calling for a special session of the General Assembly devoted to disarmament. We, together with most countries, regarded that session as being of vital importance for devising new approaches to arms limitation and, if possible, to actual disarmament, in order to put an end to the race of death in which mankind is now involved. In evaluating the results of the tenth-special session of the General Assembly one can take either an optimistic or a pessimistic view depending on one's expectations. As disarmament problems are politically as well as technically highly complex and the special session, after all, was not a conference designed to negotiate a world disarmament treaty, we would like to opt for a more positive appraisal, since we did not expect a major breakthrough.
81. However, we agree with the President of the tenth special session, Mr, Lazar Mojsov, who in his closing remarks at the session said: "If we have not lived up to the most optimistic expectations... this should not be taken as a reason for disillusionment or disappointment."
82. Though it is true that no movement has been achieved in major areas such as the prohibition of nuclear and chemical weapons, a nuclear test-ban treaty and the question of linking disarmament and development, the
special session nevertheless produced a generally valid Final Document [resolution S-10/2]. We should have preferred more far-reaching and explicit decisions, but, taking into account the magnitude of its tasks and the relatively short period of time the session lasted, the results are certainly encouraging.
83.	The delegation of Suriname accepts, as a basis for further work, the three major elements of the Final Document of the special session, namely, the Declaration, the Programme of Action and the decision regarding the machinery for deliberations, consisting of the First Committee of the General Assembly and the Disarmament Commission, as well as the decision on a more democratic Conference of the Committee on Disarmament more closely linked to the United Nations.
84.	It is our sincere hope that the discussions in the First Committee of the General Assembly will focus on the most pressing problems of disarmament and in particular on the question of a systematic and eventually total elimination and prohibition of the use of nuclear weapons, without, however, underestimating the problems of other weapons systems.
85.	The delegation of Suriname, furthermore, expresses its sincere hope that a deterioration in the international atmosphere will not have an adverse effect on the ongoing negotiations to achieve an agreement at the second series of the Strategic Arms Limitation Talks and a comprehensive test-ban treaty.
86.	As signatories of the Treaty for the Prohibition of Nuclear Weapons in Latin America, better known as the Treaty of Tlatelolco, we are highly satisfied with the accession of the Soviet Union to Additional Protocol II of the Treaty and with the fact that France has entered into contact with the authorities constituted by the Treaty for the purpose of examining the conditions under which its signature to Additional Protocol I might be effected.
87.	We are also very pleased that the Government of Argentina has initiated the procedures necessary for the ratification of the Treaty.
88.	The Government of Suriname would welcome the accession to the Treaty of Tlateolco of countries in our region that have as yet failed to seek such accession, as it is a treaty that affects all sister States of our continent.
89.	My delegation also attaches great importance to possible regional extension of the ' Declaration of Ayacucho on the limitation of conventional weapons which was signed in 1974 by several Latin American sister countries, following the initiative of Venezuela.
90.	My Government participated in a recent informal meeting in Mexico City, called to explore the possibilities of limiting conventional weapons in our region. The meeting dealt with the intensification and organization of regional efforts to achieve an ever greater and more extensive Latin American co-operation in this field. We are of the opinion that, as in the case of the Treaty of
llatelolco, a regional agreement on the limitation of conventional weapons could serve as an example for the adoption of similar actions in other regions of the world.
91.	With regard to human rights, one of the main purposes of the United Nations as formulated in Article 1, paragraph 3, of the Charter, is:
"To achieve international co-operation... in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion".
It is therefore imperative that our Organization direct its actions against all forms of oppression and that it make its voice heard whenever and wherever those rights are violated. The Charter leaves no room whatsoever for selective indignation. A discriminatory attitude of the world body or its organs or on the part of its affiliated organizations in combating such actions would have a hollow ring and could rapidly stain and seriously diminish their credibility or effectiveness.
92.	The apartheid policy of the Republic of South Africa is in direct and open conflict with the purpose of our Organization. It is a system of a sui generis nature, in that it is legalized by South African laws and enforced by the South African police forces. The killing, maiming and imprisonment of numerous victims are therefore not primarily acts of individual savagery but the logical outcome of the implementation of a system.
93.	Thus it was not a haphazard incident that the forty-fourth detainee to do so since 1963 recently died while in the hands of South African policemen.
94.	What can we, as a Member of the United Nations, do while the South African time bomb is ticking away and martyrs such as Nelson Mandela are withering away in the dungeons of South Africa?
95.	We believe that we should actively support the forces within the South African population that are fighting for the abolition of the repugnant apartheid policy. Those forces ~ are steadily growing in strength and numbers notwithstanding the rigorous organization of the South African State.
96.	The delegation of Suriname, furthermore, is of the considered opinion that the arms embargo against South Africa is far from sufficient. The Security Council should now impose full economic sanctions. We are aware of the existence of two schools of thought on this matter. The opponents of the imposition of sanctions, many of whom can be considered to be sincere, argue that this would victimize the black population most heavily. In our opinion, however, they tend to overlook the basic fact that continuing foreign investments and trade are strengthening the economic and military position of South Africa and are thus contributing to the maintenance of the oppressive system.
97.	In this connexion it should be pointed out that the seemingly more flexible attitude of the South African authorities with regard to the question of Namibia is not a
sudden awakening of their consciences. The recent appearance of numerous newspaper and magazine analyses of how South Africa can "beat sanctions" speak for themselves.
98.	Consequently, Suriname voted in favour of a resolution, adopted on 25 May 1978 in Vienna by the United Nations Commission on Transnational Corporations, calling for the termination by the transnational corporations of their collaboration with the racist minority regimes in southern Africa, a resolution which was subsequently adopted by the Economic and Social Council on 4 August
1978.
99.	The International Anti-Apartheid Year was officially launched on 21 March 1978. My delegation sincerely hopes that in the course of this year we shall witness real progress in the struggle for the liberation of the black population of South Africa.
100.	In observing the International Anti-Apartheid Year it seems only fitting to announce that my Government has decided to sign within the very near future the International Convention on the Suppression and Punishment of the Crime of Apartheid adopted by the General Assembly on 30 November 1973 [resolution 3068 (XXVIII)].
101.	As regards Namibia, my delegation fully supports the Declaration and Programme of Action adopted on 3 May 1978 by the ninth special session of the General Assembly on the question of Namibia [resolution S-9/2], as well as Security Council resolutions passed on Namibia on 27 July
1978.12	The adoption of those resolutions, and in particular that on the principle of a negotiated settlement, is a tribute to the wisdom of the leadership of SWAPO, as well as to the strenuous efforts of the five Western countries, members of the Security Council, and last but not least to the statesmanship of the front-line States.
102.	We are very much concerned about the question of Walvis Bay, as we consider that area an integral part of Namibia. It is an area which, since it includes Namibia's only deep-water port, is essential to the viability of the new nation. Namibia, if deprived of this outlet to the sea, would be at the mercy of South Africa.
103.	During the transition process the United Nations, bearing the primary and crucial responsibility, will no doubt be confronted with many thorny questions which, given the history of the many promises broken by South Africa, are surely to be expected.
104.	A successful outcome of the process, set in motion by the adoption by the Security Council, of the Western plan for a settlement of the Namibian situation, ultimately depends on whether the political will of the people of Namibia will eventually prevail through independent and free elections. It is our sincere hope that such will be the case.
105.	As regards Southern Rhodesia, a successful result in the Namibian settlement may also influence the solution of the problem of Zimbabwe, an area in which we are faced with an equally dangerous situation. We fully agree with the Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, Ambassador Salim, that the so-called "internal settlement" is no settlement at all, but has, on the contrary, caused the conflict to escalate. One should bear in mind that the settlement, while appearing to transfer power to the black majority, essentially leaves all the instruments of domination in the hands of the white minority. Since its inception the war in Southern Rhodesia has increased in violence and intensity.
106.	The hope for the convening of a conference to bring together all the parties directly involved seems rather dim at the moment. However, such an all-party conference based on the Anglo-American proposals submitted on 1 September 197714 is the only alternative to an escalation of the war into a prolonged and gruesome civil war. In the meantime, my delegation is of the opinion that the international community should continue its pressure In order to bring about a settlement of the conflict. Needless to say, therefore, my delegation will resist any effort aimed at lifting the existing sanctions against the Territory.
107.	The situation in the Middle East is complex. The delegation of Suriname maintains the position that a peace settlement must be based on Security Council resolutions 242 (1967) and 338 (1973), which contain the principles that all States in the area, including Israel, are entitled to exist within secure and recognized borders; that the Palestinian people is entitled to chart its own course and has the right to establish its own homeland; and that the acquisition of territory by force is against the rules of international law.
108.	My delegation cherishes the sincere hope that the recent diplomatic events which resulted in the acceptance by the President of the Arab Republic of Egypt and the Prime Minister of Israel of certain formulas may eventually lead to a comprehensive and peaceful solution of the Middle East problem. In the light of the current situation we would appreciate the General Assembly's acting in such a way that existing, though understandable, feelings are not further inflamed.
109.	We should like to restate our well-known position in respect of the Korean conflict, that we will support all efforts aimed at the resumption of direct negotiations between North and South Korea which could lead to a peaceful reunification of the peninsula. The efforts to reach a peaceful settlement will not be furthered by a fruitless debate in the General Assembly.
110.	My Government will continue to contribute to and participate in future conferences on the law of the sea which deal with the interests of all nations on an equitable basis. My delegation is therefore deeply concerned at the planned unilateral action in the sea-bed, which will be counter-productive taking into account the progress that
has so far been made in the Third United Nations Conference on the Law of the Sea. In the light of that undesirable action concerning the sea-bed, my Government expresses the hope that the opposing views that have been expressed during the past seven sessions will be reconciled at the forthcoming session of the Conference in Geneva.
111.	A number of issues central to the establishment of a New International Economic Order were the subject of negotiations within the framework of UNCTAD; they were, inter alia, the establishment of a common fund, a code of conduct on the transfer of technology and the debt and debt problems of developing countries.
112.	When one takes into consideration that the concept of the New International Economic Order inherently accepts the mutuality of benefits from trade and foreign investments and that it proposes structural reforms to underwrite a more favourable division of the gains to the developing world, it is regrettable that those negotiations have so far not come to a successful conclusion. We are of the opinion that those negotiations between the developing and the developed world should no longer be reduced to global bargaining in which the industrialized countries make commitments only in return for concessions obtained from the developing countries. It is our view that mutual interest should be the only valid basis for future co-operation.
113.	We welcome the creation of the Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, which is charged with overseeing and monitoring the implementation of agreements reached in our Organization on the establishment of a New International Economic Order and with facilitating negotiations on global economic problems within the United Nations. It is our view that the Committee must function in such a way as to have a positive effect on efforts to find acceptable forms of international cooperation for development and that the Committee must not pre-empt or duplicate the functions of other organizations.
114.	The United Nations Conference on the Establishment of the United Nations Industrial Development Organization as a Specialized Agency, held in the first part of this year, failed to reach agreement on the draft constitution submitted for its' consideration. We regret the lack of the adequate political will on the part of some countries which participated in the Conference to reach an agreement. We hope, however, that during this Assembly this matter will be considered in such a manner that an acceptable solution can be found. In our opinion, UNIDO as an autonomous body could better deal with the comprehensive effects and aspects of industrial development.
115.	As is known, we have endorsed the Buenos Aires Plan of Action adopted by the United Nations Conference on Technical Co-operation among Developing Countries, held recently in Argentina. My Government will participate fully, in the activities to be undertaken at the national, subregional, regional, interregional and global levels.

116. According to the Secretariat's latest world economic
survey, the economic outlook for the developed world
market economies in 1978 is one of slow growth. The latest
world development report of the World Bank seems to
contain the same pessimistic view. The economic difficulties
of the industrialized countries and the prevailing
atmosphere of uncertainty about the growth of international
trade as well as the future movements of capital
suggest that it will be more difficult for the developing
countries to expand their economies in the coming decades
than it has been in the past 25 years. Even to maintain their
present rates of progress developing countries will need
larger' inflows of foreign capital while opposing vigorous
and increasing efforts in the industrialized countries to
establish protectionist barriers.

117. Seen in the context of the great diversity of
conditions and multiplicity of factors, the prospects for the
developing world remain uncertain. However, it is a fact
that the economic repercussions around the world have had
a different impact on different countries, thereby greatly
increasing the disparities in development performance. All
this has led to a new challenge which the developing and
developed world in their mutual interest will have to face
during the coming years.
118. The process of economic development in our region
is characterized by imbalances and short-comings. However,
despite the economic difficulties of the world, a certain
progress has been achieved in such fields as production
growth, increased per capita income and reduced balance of 
payments deficits. Nevertheless, the relatively more
advanced among the developing countries also continue to
have economic and social problems, such as income
inequity and poverty, as well as high rates of inflation.
. Therefore, I sincerely hope that the institutions of the
United Nations and their relevant bodies will continue to
pay attention to these facts.
119. As far as the general social and economic policy of
my country is concerned, I should like to quote from a
statement I made in our Parliament on 15 March 1978:


"The prime objective of the Government of Suriname is
the achievement of national economic independence. The
development policy, which is attuned to this objective,
will be aimed at achieving prosperity as the basis for an
equitable welfare policy. My Government holds the view
that the process, already started, for the realization of the
national goals of an increase in the economic strength of
the nation, an. increase in the availability of employment,
the improvement of the living conditions of the entire
population and the regional distribution of development
activities must be intensified through the mobilization
and participation of the entire population."
120. World developments in the political, social and
economic fields make it imperative that we formulate and
express an opinion such as that I have just presented to the
Assembly. The Government of the Republic of Suriname does not purport to act as a reformer of the world, but we
are of the opinion that the developing countries should play
a more significant role in determining international politics
if they are to make an essential contribution towards their
own political, social and economic development and progress.
121. We express our views on, inter alia, human rights and
freedoms, disarmament, the establishment of a New International
Economic Order, the situation in. the Middle East,
the Korean conflict, the problems of Zimbabwe and
Namibia and the apartheid policy of South Africa in full
awareness that we may not and cannot live in isolation.

